FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VIRGINIA ARRIAGA LOPEZ,                          No. 07-71630

               Petitioner,                       Agency No. A079-602-585

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Virginia Arriaga Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Khan v.

Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we grant the petition for review.

      Substantial evidence supports the agency’s determination that Arriaga Lopez

gave false testimony for the purpose of obtaining an immigration benefit regarding

her 1991 petty theft conviction and is therefore statutorily precluded from

demonstrating good moral character under 8 U.S.C. § 1101(f)(6). See Ramos v.

INS, 246 F.3d 1264, 1266 (9th Cir. 2001). Arriaga Lopez’s contention that her

false statements should not count against her because they had no bearing on her

eligibility to obtain immigration benefits is unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                  07-71630